DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, and the expression “a sensor configured to register a position of the first cutting blade relative to the frame; and an evaluation and/or transmission controller in communication with the sensor, the evaluation and/or transmission controller configured to receive information from the sensor and interrupt severing of the the position sensor.  The disclosure teaches the evaluation and the transmission controller interrupting a serving process in response to the probe.  Claim 1 will be examined as best understood by the Examiner.
Regarding claims 5 and 10, it appears that the active sensor is interrogated with the evaluation and controller but not positioned in the evaluation and controller. Claim 5 will be examined as best understood by the Examiner.
Regarding claims 1, 5, 6, 10, 12, 18, and 20, the term “evaluation and/or transmission controller” is confusing.  It appears that the controller does both evaluation function and transmission function but not one or another.  Therefore, the term “/or” should be deleted from the claims and Specification.
Regarding claims 4, 7, 8, 10, and 11, it is unclear what an active sensor is.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 12, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (5,357,830), hereinafter Mori, in view of Chiba (2015/0258819).
Regarding claim 1, Mori device used to sever an electrical power cable for the transmission of high voltage, the electrical power cable having an insulation sheath, a screening layer and a conductive layer substantially as claimed except for limitations in bolded texts, comprising: 
a frame 21 defining a cavity; 
a first cutting blade 24 carried by the frame, the first cutting blade being movable relative to the frame; 
a second cutting blade 22 carried by the frame and stationary relative to the frame during a cutting operation, the first and second cutting blades being capable of severing the electrical power cable upon movement of the first cutting blade relative to the frame; 
a sensor configured to register a position of the first cutting blade relative to the frame; and 
an evaluation and/or transmission controller in communication 20 with the sensor, the evaluation and/or transmission controller configured to receive information from (a probe 23 instead of the sensor.  See the rejection under 35 USC 112.) and interrupt severing of the electrical power cable by the first and second cutting blades in response to the information.
	See Figs. 2 and 6.

Chiba teaches a cutting device having a sensor (31, 32, 33) configured to register a position of a first cutting blade 12 relative to a frame for controlling movements of the cutting blade.  See Fig. 3.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the moving blade in Mori a sensor as taught by Chiba for registering a position of the first cutting blade relative to the frame for controlling movements of the cutting blade.
	Regarding claim 12, a probe 23 is best seen in Fig. 6 in Mori.
	Regarding claim 17, the probe 23 is provided on the second cutting blade 24.  See Fig. 6 in Mori.
	Regarding claim 18, the evaluation and transmission controller 20 is remote from the probe 23.  See Fig. 6 in Mori.
	Regarding claim 20, Mori teaches the evaluation and transmission controller 20 laterally spaced from the first cutting blade 22.
Claims 2-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (5,357,830), hereinafter Mori, in view of Chiba (2015/0258819) as applied to claim 1 above, and further in view of Hoffmann et al. (4,552,608), hereinafter Hoffmann.
Regarding claims 2 and 3, the modified device of Mori teaches the invention substantially as claimed except for the sensor mounted on the first cutting blade.

Therefore, it would have been obvious to one skilled in the art before the effecting filling date of the claimed invention to provide the modified device in Mori an optical sensor assembly comprising an optical sensor and markers as taught by Hoffman for detecting positions of the first blade.
The marker 74 is a passive sensor.
Regarding claim 4, the optical sensor 76 is an active sensor.
Regarding claim 5, Hoffman teach the active sensor interrogated with a controller.
Regarding claim 6, Mori teaches the controller in the frame.  See Fig. 6. 
Regarding claims 7 and 11, Hoffmann teaches the active sensor 76 mounted on a frame as a reference point.  When the active sensor 76 is incorporated into the modified device in Mori, it is mounted to the frame 21 as a reference point.
Regarding claim 8, the marker 74 in Hoffman reflects light beam generated by the optical sensor 76.
Regarding claims 9 and 10, Hoffman teach the sensor (76, 74) interrogated with a controller
Claims 13-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (5,357,830), hereinafter Mori, in view of Chiba (2015/0258819) as applied to claims 1 and 12 above, and further in view of Brouwer et al. (9,372,207).

Brouwer teaches a device having a frame defining a cavity for receiving a cable wherein a probe (212, 214) is provided at a bottom position of the frame.  See Fig. 2B.
To provide a probe at an upper position as taught by Mori or a lower position as taught by Brouwer are rearrangement locations of parts.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the probe in Mori at the first cutting blade, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding claim 14, Mori teaches the invention substantially as claimed except for the shape of the probe being a spike.  A spike shaped probe is known in the art as taught by Brouwer. 
A blade shaped probe as taught by Mori and a spike shaped probe as taught by Brouwer are art equivalents known in the art.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the invention to use a probe having spike shape since it has been held that substituting equivalents known for the same purpose is obvious to one skilled in the art.  See MPEP. 2144.06.
Regarding claim 15, when the modified spike probe pierces the cable, it is surrounded by an insulative sheath of the cable.

Regarding claim 19, Mori teaches the invention substantially as claimed except that the frame can be opened.  
Brouwer teaches a device having a frame comprising multiple sections (102, 104) that can be opened for receiving cables with different sizes.  See Fig. 2B.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the frame in Morin comprising multiple sections that can be opened for receiving cables with different sizes as taught by Brouwer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cable cutting devices of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H NGUYEN/Examiner, Art Unit 3724